DETAILED ACTION
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim(s) 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gover (US 218,255).
As per claim 9, Gover discloses a laminated leaf spring (Figure) comprising: 
leaf springs (a, f); and 
a spacer (g) provided between the leaf springs of the leaf springs, the spacer comprising a straight flat plate (g) adjacent to a leaf spring (i), the leaf spring including end portions (f) to be fixed on a vehicle body of a vehicle, and a center portion (f) which is fastened together with the spacer and is to support an axle shaft of the vehicle, the leaf spring extending curvedly between the end portions via the center portion so that the center portion has a curved outer surface which extends curvedly in a direction between the end portions (f), 

wherein the straight flat plate has a curved surface which extends curvedly along the curved outer surface of the center portion of the leaf spring in the direction between the end portions of the leaf spring (g).
As per claim 10, Gover discloses a spacer (g) provided between leaf springs (f), the spacer comprising: 
a straight flat plate (g) adjacent to a leaf spring (i) of the leaf springs, the leaf spring including end portions (f) to be fixed on a vehicle body of a vehicle, and a center portion (f) which is fastened together with the spacer and is to support an axle shaft of the vehicle, the leaf spring extending curvedly between the end portions via the center portion so that the center portion has a curved outer surface extending curvedly in a direction between the end portions (f), 
wherein the straight flat plate extends in the direction between the end portions of the leaf spring (g) and 
wherein the straight flat plate has a curved surface which extends curvedly along the curved outer surface of the center portion of the leaf spring in the direction between the end portions of the leaf spring (g).
As per claim 11, Gover discloses the spacer as claimed in Claim 10, wherein the leaf spring has a lower surface having the curved outer surface (f), 
wherein the straight flat plate is adjacent to the lower surface of the leaf spring (g), and 

As per claim 12, Gover discloses the gap retaining member as claimed in Claim 10, wherein the leaf spring comprises a first leaf spring (f) and a second leaf spring (f), 
wherein the first leaf spring has a curved upper surface having the curved outer surface (f), 
wherein the second leaf spring has a curved lower surface having the curved outer surface (f), 
wherein the straight flat plate is adjacent to the curved upper surface of the first leaf spring (g), 
wherein the straight flat plate has a lower surface having the curved surface and extending curvedly along the curved upper surface of the first leaf spring (g, Figure), 
wherein the straight flat plate is adjacent to the curved lower surface of the second leaf spring (g), and 
wherein the straight flat plate has an upper surface having the curved surface and extending curvedly along the curved lower surface of the second leaf spring (g). 
As per claim 13, Gover discloses a spacer (g) provided between leaf springs (f), the spacer comprising: 
a straight flat plate (g) adjacent to a leaf spring (f) of the leaf springs, the leaf spring including end portions (f) to be fixed on a vehicle body of a vehicle, and a center portion (f) which is fastened together with the spacer and is to support an axle shaft of the vehicle, the leaf spring extending curvedly between the end portions via the center 
wherein the straight flat plate extends in the direction between the end portions of the leaf spring (g), and 
wherein the straight flat plate has a curved surface which extends curvedly along the curved outer surface of the center portion in the direction between the end portions of the leaf spring and is opposed to the curved outer surface (g), the curved surface having a portion having a curvature equal to or smaller than a curvature of the curved outer surface of the center portion of the leaf spring (g).
4.	Claim(s) 9-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lampman et al (US 2,873,962).
As per claim 9, Lampman et al discloses a laminated leaf spring (2) comprising: 
leaf springs (8); and 
a spacer (18) provided between the leaf springs of the leaf springs, the spacer comprising a straight flat plate (18) adjacent to a leaf spring (8), the leaf spring including end portions (8, Fig. 1) to be fixed on a vehicle body of a vehicle, and a center portion (8, Fig. 1) which is fastened together with the spacer and is to support an axle shaft of the vehicle, the leaf spring extending curvedly between the end portions via the center portion so that the center portion has a curved outer surface which extends curvedly in a direction between the end portions (The curved portions of leaves 8 extend between the end portions), 
wherein the straight flat plate extends straight in the direction between the end portions of the leaf spring (18), and

As per claim 10, Lampman et al discloses a spacer (18) provided between leaf springs (8), the spacer comprising: 
a straight flat plate (18) adjacent to a leaf spring (8) of the leaf springs, the leaf spring including end portions (8, Fig. 1) to be fixed on a vehicle body of a vehicle, and a center portion (8, Fig. 1) which is fastened together with the spacer and is to support an axle shaft of the vehicle, the leaf spring extending curvedly between the end portions via the center portion so that the center portion has a curved outer surface extending curvedly in a direction between the end portions (8), 
wherein the straight flat plate extends in the direction between the end portions of the leaf spring (18) and 
wherein the straight flat plate has a curved surface which extends curvedly along the curved outer surface of the center portion of the leaf spring in the direction between the end portions of the leaf spring (18).
As per claim 11, Lampman et al discloses the spacer as claimed in Claim 10, wherein the leaf spring has a lower surface having the curved outer surface (8), 
wherein the straight flat plate is adjacent to the lower surface of the leaf spring (18, 8), and 
wherein the straight flat plate has an upper surface having the curved surface and extending curvedly along the lower surf ace of the leaf spring (18, 8).

wherein the first leaf spring has a curved upper surface having the curved outer surface (8), 
wherein the second leaf spring has a curved lower surface having the curved outer surface (8), 
wherein the straight flat plate is adjacent to the curved upper surface of the first leaf spring (18), 
wherein the straight flat plate has a lower surface having the curved surface and extending curvedly along the curved upper surface of the first leaf spring (18), 
wherein the straight flat plate is adjacent to the curved lower surface of the second leaf spring (18), and 
wherein the straight flat plate has an upper surface having the curved surface and extending curvedly along the curved lower surface of the second leaf spring (18). 
As per claim 13, Lampman et al discloses a spacer (18) provided between leaf springs (8), the spacer comprising: 
a straight flat plate (18) adjacent to a leaf spring (8) of the leaf springs, the leaf spring including end portions (8, Fig. 1) to be fixed on a vehicle body of a vehicle, and a center portion (8, Fig. 1) which is fastened together with the spacer and is to support an axle shaft of the vehicle, the leaf spring extending curvedly between the end portions via the center portion so that the center portion has a curved outer surface extending curvedly in a direction between the end portions (8), 

wherein the straight flat plate has a curved surface which extends curvedly along the curved outer surface of the center portion in the direction between the end portions of the leaf spring and is opposed to the curved outer surface (18), the curved surface having a portion having a curvature equal to or smaller than a curvature of the curved outer surface of the center portion of the leaf spring (18).
Response to Arguments
5.	Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive.
Regarding the rejection under Lampman et al, the applicant argues that: 
“However the straight liner (18) does not have a curved surface in the direction between the end portions of the leaf spring (8) (see Figures 1 (above) and 4 (below)).  Accordingly, the liner (18) cannot be straight because when bent, the liner (18) is no longer straight” (Page 11).

Lampman et al discloses the curved leaves (8) extend “curvedly” from pivot member (12) to shackle (16).  Repeating variations of the word “curve” when describing a feature does not further limit the scope of the claim.  The claims do not define the axis of curvature of any of the features.  
Regarding the prior art rejection of Gover, the applicant argues that: 
“Grover [sic] fails to teach the features of the pending application as claimed herein, because in Gover, the block (g) is disposed between the spring (f) and the bar. The block (g) is not a spacer between the springs (f) but serves as a washer” (Page 12).

Gover discloses a spacer (g) located between the leaf springs (a, f).  The word “between” describes the relative position of bodies, not direct contact between them.  A spacer is an object that separates two other objects.  Gover discloses a block (g) that separates the bar (b) from the spring (f).  Gover does not call the block a “washer” and .
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/STEPHEN M BOWES/Examiner, Art Unit 3657